Citation Nr: 1422252	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE 

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran had active service from August 1987 to February 1988, September 1988 to May 1995, and from September 2005 to March 2007, in addition to service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In August 2009 the Veteran testified before a RO hearing officer and in June 2010, before the undersigned at a Travel Board hearing held at the RO.  In September 2010, the Board remanded this case.


FINDING OF FACT

The most probative evidence establishes that OSA is not attributable to service.  


CONCLUSION OF LAW

OSA was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  Pursuant to the Board's September 2010 remand decision, the RO endeavored to obtain National Guard records, but they were unavailable for review.  See June 2011 and January 2012 Formal Findings of Unavailability.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In obtaining additional medical information, the Board is satisfied there was compliance with the September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

Finally, the Veteran testified at RO and Board hearings.  The hearings were adequate as the DRO and Veterans Law Judge who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A review of the available service treatment records shows that the Veteran made reports of sleep difficulty, including in a December 2006 Short-Stay Assessment, a December 2006 Report of Medical Examination for Separation which included a notation by the examiner to discuss the Veteran's sleep hygiene, and in February 2007 when the Veteran reported that the onset was November 2006, following knee surgery.  The  Veteran was prescribed Ambien, a sleep aide.  In his Post-Deployment Health Assessment, also dated February 2007, the Veteran again reported difficulty sleeping. 

Post-service, the Veteran continued to complain of sleep difficulties.  In October 2007, the Veteran was afforded a VA General examination.  The Veteran was noted to have a history of sleep impairment, although the examiner deferred a diagnosis of sleep disturbance to the VA PTSD examination.  The VA examination indicated that the Veteran suffered from sleep impairment with chronic symptoms.  The Veteran is in fact service-connected for PTSD and has reported sleep disturbance such as difficulty falling asleep or staying asleep in association with his symptoms, as part of that disorder.  

In April 2008, the Veteran was initially diagnosed as having OSA after he fell asleep at the wheel of his car and had an accident.  The Veteran reported that he had suffered from sleep problems since 2006.  He underwent a sleep study which confirmed OSA.  

In July 2008, lay evidence from the Veteran's wife and father indicated that the Veteran had complained of sleep problems, fatigue, falling asleep during the daytime, and lack of energy.  His wife stated that the Veteran snored in his sleep and did not appear to be breathing correctly.  They indicated that the symptoms began in 2006 and that the Veteran had fallen asleep at the wheel resulting in a car accident in 2008.  The Veteran has also testified that his sleep problems began during service.  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Board then is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In this case, the Veteran is competent to report his symptoms and his wife and father are competent to report their observations; however, the Veteran has a variety of complaints regarding sleep problems, some of which have been made in the context of his PTSD symptoms, and some not reflective of OSA specifically.  Since the background regarding the symptoms is complex in nature, an opinion from a medical examiner was warranted.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board remanded this case for a VA medical examination and opinion.  Two examinations were conducted in December 2010 (which included a sleep study) and in August 2012. Both examinations yielded a diagnosis of OSA.  In addition, OSA was noted in conjunction with an August 2012 PTSD examination.  The Veteran related that he had a car accident when he fell asleep at the wheel.  He also experienced incidents of sleep walking.  He said that he was always tired and would fall sleep.  He reported that his wife complained of his snoring.  The Veteran indicated that his problems started in 2006.  He reported a history of taking medication to fall asleep.  It was also noted that he had gained over 60 pounds since discharge and weighed 289 pounds.  The December 2010 examiner indicated that it was less likely as not that the OSA was incurred or related to service.  The examiner noted that a common feature of OSA is daytime sleepiness and falling asleep during inappropriate times which was not shown in the military, per the claims file.  His sleep problems during the military appeared to be an inability to sleep changing in 2008 to an inability to stay awake.  Also, the examiner stated that sleep walking was not a sign of sleep apnea.  The examiner noted that the Veteran was treated for insomnia during the military and post-service.  The examiner further indicated that the Veteran had significant weight gain and obesity was a clinical feature for OSA.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, and, it particular the December 2010 examiner provided a fully articulated opinion, and also furnished a reasoned analysis.  The Veteran's lay complaints were noted.  Although the statements of the Veteran's wife and father were not referenced, both examiners indicated that the record was reviewed and acknowledged the similar reports made by the Veteran.  The Board therefore attaches significant probative value to the medical opinions, and the most probative value in this case to the December 2010 opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Although the Veteran's representative asserts that the lay evidence was not adequately considered, as noted, the VA examination reports, and especially the December 2010 report, indicated the record was reviewed and cited to various evidentiary findings.  The Board finds that those statements, as contained in the record, were considered as part of the record.  In addition, the Veteran's complaints of sleep problems since 2006, including snoring and other sleep issues, were noted in the report.  The examiner essentially concluded that while the Veteran made sleep complaints during and immediately after service, they were not reflective of OSA.  The initial OSA diagnosis was made more than a year after service separation and the examiners both opined it was unrelated to service.  There is no conflicting medical opinion.  As noted, this case is complex in nature due to the variety of sleep complaints and the fact that the Veteran also has sleep issues related to his PTSD.  Thus, the medical opinions are more probative than the lay opinions.  Further, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Finally, the record does not show, nor does the record reflect that OSA began during a period of ADT while the Veteran was serving in the National Guard.  Although the Veteran had sleep complaints during the general time period of National Guard service, it would need to commence during an actual period of ADT, which is not shown in the record.  As noted, the Veteran's assertions date the onset to active duty service prior to his separation, but as noted, the VA examiners indicated that it began post-service with no reference to ADT involvement.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.



ORDER

Service connection for OSA is denied .  





____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


